internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom fi p 1-plr-111780-99 date date legend fund dear this is in response to a letter dated date requesting rulings on behalf of fund fund seeks consent to revoke an election previously made under sec_4982 of the internal_revenue_code to apply sec_4982 sec_4982 and sec_4982 on the basis of fund's taxable_year in lieu of the twelve-month period ending on october additionally fund requests that the calculation of its required_distribution of capital_gain_net_income under sec_4982 and foreign_currency gains and losses under sec_4982 for the fiscal_year ending date be determined on the basis of capital_gains_and_losses and foreign_currency gains and losses realized and recognized during the eleven-month period from date through date facts fund is an open-ended management investment_company organized as a business_trust under the laws of massachusetts fund is registered with the securities_and_exchange_commission as an open-end management investment_company under the investment_company act of u s c 80a-1 et seq fund has qualified and elected to be treated as a regulated_investment_company ric under subchapter_m of the code fund uses a fiscal_year of november for tax purposes for the tax years ending on and after date fund made an election pursuant to sec_4982 to use its tax_year in lieu of the twelve-month period ending on october for purposes of calculating the capital_gain_net_income and foreign_currency gains and losses fund assumed that the election under sec_4982 would relieve the administrative burden associated with dual calculations of capital_gain_net_income under the excise_tax and subchapter_m regimes however fund’s experience is that the election created additional administrative complexities primarily due to time constraints in declaring required excise_tax distributions when fund was launched in it adopted the same quarterly distribution schedule as another related fund which had an october fiscal_year end the fourth quarter payable date for both funds is december because fund measures capital_gains through november only days are available for fund to close its books prepare the distribution and process the payments the number of shareholders has grown to such a level that processing the distributions with this time constraint has become increasingly difficult fund represents that a fund’s desire to revoke its election is due to administrative and non-tax related financial burdens caused by the election b fund is not seeking to revoke its election in order to preserve or secure a tax_benefit c fund will neither benefit through hindsight nor prejudice the interests of the government as a result of being permitted to revoke its election and d fund will not make a subsequent election under sec_4982 of the code for at least five calendar years following the year of the grant of revocation law analysis and conclusions sec_4982 imposes an excise_tax on every ric for each calendar_year equal to percent of the excess if any of the required_distribution for the calendar_year over the distributed_amount for the calendar_year sec_4982 defines required_distribution to mean with respect to any calendar_year the sum of percent of the ric's ordinary_income for such calendar_year plus percent of the ric's capital_gain_net_income for the 1-year period ending on october of such calendar_year sec_4982 provides that for purposes of sec_4982 in general the term capital_gain_net_income has the meaning given to that term by sec_1222 but determined by treating the 1-year period ending on october of the calendar_year as the ric's tax_year sec_4982 provides that a ric's capital_gain_net_income is reduced by the amount of the ric's net ordinary_loss for the calendar_year but not below the ric's net_capital_gain sec_4982 provides that for purposes of sec_4982 the term net_capital_gain has the meaning given that term by sec_1222 but determined by treating the 1-year period ending on october of the calendar_year as the ric's tax_year sec_4982 provides that if the tax_year of a ric ends with the month of november or december the ric may elect to have the capital_gain_net_income for its tax_year applied in lieu of the 1-year period ending on october of the calendar_year for purposes of satisfying the required_distribution defined under sec_4982 sec_4982 provides that once made such election may be revoked only with the consent of the secretary sec_4982 provides that any foreign_currency_gain which is attributable to a sec_988 transaction and which is properly taken into account for the portion of the calendar_year after october shall not be taken into account in determining the amount of the ordinary_income of the ric for such calendar_year but shall be taken into account in determining the ordinary_income of the ric for the following calendar_year in the case of any company making an election under sec_4982 the preceding sentence shall be applied by substituting the last day of the company’s taxable_year for october based on the information submitted and the representations made we conclude that fund desires to revoke its election under sec_4982 because of administrative burdens and not because of any federal tax-related financial burden caused by the election fund does not seek to revoke its election to preserve or secure a federal tax_benefit additionally fund will neither benefit through hindsight nor prejudice the interests of the government by being permitted to revoke the election accordingly pursuant to sec_4982 the secretary consents to the revocation of the election made by fund under sec_4982 effective for the calendar_year and subsequent years in addition in calculating the required_distribution for the calendar_year for purposes of sec_4982 and sec_4982 the capital_gain_net_income and foreign_currency gains and losses of fund will be determined on the basis of the capital and foreign_currency gains and losses realized and recognized during the eleven-month period from date through date as a condition to the secretary's consenting to the revocation pursuant to sec_4982 fund may not make if applicable a subsequent election under sec_4982 for a period of calendar years following the year to which the grant of revocation applies that is the years through except as specifically ruled upon above no opinion is expressed or implied as to the treatment of fund for federal excise or income_tax purposes other than as specified herein in particular no opinion is expressed concerning fund’s qualification as a ric this ruling is directed only to the taxpayer that requested it sec_6110 provides that it may not be used or cited as precedent it is important that a copy of this letter be attached to the federal income and excise_tax returns filed by fund for the first tax_year to which this letter applies sincerely yours assistant chief_counsel financial institutions products by alvin j kraft chief branch enclosure copy of this letter copy for purposes
